Citation Nr: 0826802	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  06-37 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether the veteran timely submitted her substantive 
appeal to a rating decision issued November 4, 2003.  

2.  Whether new and material evidence has been received since 
November 2003, to reopen the veteran's previously denied 
claim of service connection for left heel spurs.  

3.  Entitlement to service connection for left heel spurs.  


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1971 to 
September 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2003 and February 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California, both of which denied the 
benefits sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran did not submit a substantive appeal within 
one year of the November 4, 2003, rating decision denying 
service connection for a left heel spur, nor within sixty 
days of the issuance of a March 2004, Statement of the Case 
(SOC).  

3.  Since October 2003, new and material evidence has been 
received to reopen the veteran's previously denied claim of 
service connection for left heel spurs.  

4.  The veteran's left heel spurs are attributable to her 
period of active service.  


CONCLUSIONS OF LAW

1.  Denial of service connection for left heel spurs in a 
November 2003 rating decision was not timely appealed.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.202 (2007).

2.  The November 2003 rating decision denying service 
connection for left heel spurs is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2007).

3.  The evidence obtained since November 2003 regarding the 
veteran's claim of service connection for left heel spurs and 
is new and material, and the claim of service connection for 
left heel spurs is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).

4.  The criteria for entitlement to service connection for 
left heel spurs have been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, VA's duties under the Veterans Claims 
Assistance Act of 2000 (VCAA) must be examined.  In this 
case, the Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the VCAA 
regarding the claim to reopen.  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the veteran in proceeding with this appeal given 
the favorable nature of the Board's decision regarding 
reopening the veteran's claim.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the VCAA 
regarding the veteran's service connection claim.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent that 
there may be any deficiency of notice or assistance, there is 
no prejudice to the veteran in proceeding with this appeal 
given the favorable nature of the Board's decision regarding 
service connection.  Any error in the failure to provide 
notice involving the downstream elements of rating and 
effective date is harmless at this time, and can be corrected 
by the RO following the Board's decision.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the timeliness of an appeal, the Board finds that 
the provisions of the VCAA are not applicable because the 
appeal turns on a matter of law and not on the underlying 
facts or development of the facts.  See Manning v. Principi, 
16 Vet. App. 534, 542 (2002).  The Court found in Manning 
that the VCAA can have no effect on appeals that are decided 
on an interpretation of the law as opposed to a determination 
based on fact.  Also see Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Consequently, the Board is not required to address the RO's 
efforts to comply with the VCAA with respect to this issue.  

Timeliness of substantive appeal

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished by the RO, a timely substantive appeal.  See 38 
C.F.R. § 20.200.  A substantive appeal consists of a properly 
completed VA Form 9 or correspondence containing the 
necessary information.  See 38 C.F.R. § 20.202.  A 
substantive appeal must generally be filed within sixty days 
from the date that the agency of original jurisdiction mails 
the statement of the case to the appellant, or within the 
remainder of the one-year period from date of mailing of the 
notification of the determination being appealed, whichever 
period ends later.  See 38 C.F.R. § 20.302.

The veteran submitted her initial claim of service connection 
for left heel spurs in January 2000 and her claim was denied 
in an August 2000 rating decision.  In October 2000, the 
veteran filed her notice of disagreement with the August 2000 
rating decision.  In December 2000, the RO did not accept the 
veteran's October 2000 notice of disagreement as they would 
be readjudicating the claim following enactment of the VCAA.  
Following issuance of VCAA notice and receipt of VA treatment 
records, as well as the veteran's statements in support of 
her claim, the RO issued a SOC in June 2003.  The following 
month, the veteran submitted additional evidence in support 
of her claim.  In a rating decision, dated in October 2003, 
the RO denied service connection for left heel spurs and the 
veteran was notified of that decision in a communication, 
dated November 4, 2003.  In December 2003, the veteran 
submitted her notice of disagreement to the November 2003 
rating decision.  

On March 30, 2004, the RO issued its SOC, which included a 
letter advising of the time period within which the veteran 
could appeal the denial of benefits.  The veteran's VA Form 9 
was received on February 15, 2005.  There is no document of 
record between March 30, 2004, and February 15, 2005, that 
contained the same information as in the VA Form 9.  On 
December 16, 2005, VA issued the veteran a letter stating 
that her substantive appeal had not been timely filed.  

The veteran contends that the RO erroneously adjudicated her 
claim as an appeal for her service-connected right heel 
spurs.  She stated that she never appealed her claim for 
right heels spurs.  She further advised that she understood 
that she had one year from any RO decision during which she 
could file an appeal and that she did so in a timely manner.  
The veteran further argued that she also filed for service 
connection for left heel spurs as secondarily related to her 
service-connected right heel spurs.  

The Board finds the veteran submitted her VA Form 9 over one 
year following the rating decision and over sixty days 
following the issuance of the SOC.  Although the Board 
appreciates the veteran's statements that she understood the 
timing of the document submission for her appeal to be one 
year from any RO decision, she was provided the requisite 
notice regarding the appropriate time period for submission 
of her VA Form 9 or its equivalent.  The Board also 
appreciates the veteran's assertions that she never appealed 
the grant of service connection for her right heel spurs.  
The Board agrees that she did not appeal it, but upon review 
of the claims file, the veteran did request an increased 
rating for her service-connected right heel spurs in a 
December 2003 communication to VA.  Thus, the Board finds 
that the argument that the RO confused her claim of service 
connection for left heel spurs with right heel spurs contrary 
to the evidence of record.  Consequently, her appeal of the 
November 4, 2003, rating decision was not timely filed, and 
is thus, final.  



New and material evidence

As the Board found in the section above, the veteran's 
February 2005 communication to VA was untimely for purposes 
of being considered a substantive appeal, and the 
communication was thus treated as a request to reopen the 
veteran's previously denied claim of service connection for 
left heel spurs.  

Before the Board may consider the merits of previously denied 
claims, it must conduct an independent review of the evidence 
to determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  Further, if the Board 
finds that new and material evidence has not been submitted, 
it is unlawful for the Board to reopen the claim.  See 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Accordingly, 
the matter appropriately before the Board is whether new and 
material evidence has been presented to reopen the previously 
denied claim of service connection for left heel spurs.  

Generally, where prior RO decisions have become final, they 
may only be reopened through the receipt of new and material 
evidence.  38 U.S.C.A. § 5108.  Where new and material 
evidence is presented or secured with respect to claims which 
have been disallowed, the Secretary shall reopen the claims 
and review the former dispositions of the claims.  Evidence 
presented since the last final denial will be evaluated in 
the context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).  New and material evidence means existing 
evidence that by itself, or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and it must raise 
a reasonable possibility of substantiating the claim.  Id.  
The credibility of new evidence is to be presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the November 2003 
rating decision included, the veteran's service medical 
records, statements submitted by the veteran, a VA 
examination, dated in May 2000, and VA treatment records.  
The RO found that because there was no treatment for or 
complaints of left heel pain or left heel spurs in service, 
the veteran's current left heel spurs did not have their 
onset in service or as a result of service.  

Evidence received since the November 2003 records include, a 
VA examination report, dated in April 2004, VA treatment 
records, dated from June 2006 to October 2006, and statements 
submitted by the veteran in support of her claim.  

The VA examination, dated in April 2004, was conducted upon 
the veteran's request for an increased rating for her right 
heel spurs.  At the time of the examination, the veteran 
indicated that she thought she was there for examination of 
her left foot.  In addition to examining the veteran's right 
foot, the examiner also examined the veteran's left foot.  
The veteran advised that while in service she would stand 
much of the day and that currently, she had a nursing job 
where she was able to sit.  The veteran reported no longer 
jogging or hiking due to her heel spurs.  The veteran 
reported that her left foot did not become symptomatic in 
service and she did not recall undergoing x-rays for her left 
foot while in service.  She recalled the first symptoms in 
her left foot as occurring in 1995-six months following 
cellulitis of her left, first metatarsophalangeal joint.  The 
veteran reported similar symptoms as had occurred in her 
right foot-mainly, left, plantar heel pain.  She explained 
that she first sought treatment for her left heel pain in 
2001.  The veteran advised that her left heel symptoms 
subsided as she avoided participating in activities that 
cause her bilateral heel pain to occur.  

Upon physical examination, the examiner noted that the 
veteran had moderate pes planus without pronation.  The 
veteran had a normal gait and a full range of motion in her 
metatarsophalangeal joint.  The examiner found no palpable 
mass at the base of either of the veteran's soles at the 
anterior aspect of the calcaneus.  The veteran reported no 
pain with forced dorsiflexion of the ankle with stress on the 
bilateral plantar fascia.  The examiner noted that upon firm 
and deep palpation, the veteran experienced mild discomfort 
at the proximal left plantar fascia where it attached to the 
calcaneus.  Upon x-ray examination, the veteran was noted to 
have bilateral, moderately sized, inferior calcaneal spurs.  
The veteran was diagnosed as having bilateral heel spurs with 
plantar fasciitis-currently, minimally symptomatic with use 
of appropriate foot gear and heel cups.  The examiner opined 
that the veteran more likely than not had the onset of a left 
heel spur while in service, even though it was asymptomatic.  

The veteran's VA treatment records, dated from June 2006 to 
October 2006, reflect treatment for heel spurs.  In June 
2006, the veteran's bilateral heel spurs were noted be under 
control, but the podiatrist indicated that they would 
probably return.  At that time, the veteran reported no left 
heel pain.  The podiatrist assessed the veteran as having 
prior heel spur syndrome.  In an October 2006 VA treatment 
record and upon review of x-ray evidence, the veteran was 
noted to have bilateral heel spurs.  

After review of the evidence of record, the Board finds that 
the VA examination, dated in April 2004, constitutes new and 
material evidence.  This piece of evidence new as it was not 
before agency decision makers when deciding the original 
claim, and it is material because it speaks to an 
unestablished fact necessary to substantiate the claim-
specifically, whether the veteran's currently diagnosed left 
heel spur is related to her service.  The credibility of this 
new and material evidence is presumed for purposes of 
reopening the claim.  Therefore, the veteran's previously 
denied claim of service connection for left heel spurs is 
reopened.

Service connection 

The veteran contends that her currently diagnosed left heel 
spurring had its onset in service, or was secondarily related 
to her service-connected right heel spurring.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Moreover, where a 
service-connected disability causes an increase in, but is 
not the proximate cause of, a nonservice-connected 
disability, the veteran is entitled to service connection for 
that incremental increase in severity attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

The veteran's service medical records (SMRs) are devoid of 
any reference to, or complaints of, a left heel condition.  
As noted above, the veteran did not contend that she was 
treated for complaints of pain in her left heel in service or 
for years following service discharge, nor was there in-
service x-ray evidence of left heel spurring.  

In May 2000, the veteran underwent a VA foot examination, 
where she was found to have bilateral plantar spurs with the 
left spur being larger than the right.  She was also found to 
have mild, bilateral pes planus.  At the time of the 
examination, she complained of left heel pain.  Upon physical 
examination, the veteran was noted to have left heel pain 
when bearing weight.  

A June 2001 VA treatment note reflects the veteran's 
complaints of left heel pain for the six months prior to her 
seeking treatment.  Upon physical examination, the treating 
personnel indicated that the veteran had mild tenderness of 
the left plantar calcaneus from the anterior to medial 
tubercle.  The veteran was noted to have cavus type feet.  
She was assessed as having chronic, plantar fasciitis.  

As noted in the section above, the examiner from the 
veteran's April 2004 VA examination found that her currently 
diagnosed left heel spurring more likely than not had its 
onset during service.  There is no medical opinion to the 
contrary.  

A longitudinal review of the evidence of record reflects that 
the veteran is currently diagnosed as having left heel 
spurring and it is attributable to her period of active 
service.  The veteran reported that she did not have 
complaints of, or seek treatment for, left heel spurring in 
service, but she believed its onset was in service.  Post-
service treatment records reflect that the veteran first 
sought treatment in June 2001 for left heel pain.  There is 
one medical opinion of record indicating that the veteran's 
current left heel spurring likely had its onset in service 
and was asymptomatic.  Additionally, the Board notes that the 
veteran's left heel spurring was noted to be larger in the 
left heel than in the right as identified upon review of a x-
ray examination in May 2000.  The Board finds that although 
there was no evidence that the veteran had left heel pain in 
service or for many years following service, there is an 
uncontradicted medical opinion of record linking her current 
left heel spurring to service.  Thus, service connection for 
left heel spurring is granted.  


ORDER

An appeal as to the November 2003 rating decision denying 
service connection for left heel spurs was not timely filed.  

New and material evidence, having been received since 
November 2003, the veteran's claim of service connection for 
left heel spurs is reopened.

Service connection for left heel spurs is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


